Citation Nr: 1330785	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  11-30 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1973, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  A review of the "Virtual VA" file contains evidence that will be discussed in more detail below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

The "Virtual VA" file contains a February 2013 letter from the Veteran, in which he inquires as to the status of his hearing.  In his October 2011 substantive appeal, however, he indicated that he did not want a hearing before a member of the Board.  As such, the Board finds that clarification as to whether the Veteran does in fact desire a Board hearing should be obtained on remand.  

Additionally, the Board finds that proper development in order to verify the Veteran's reported stressors has not been conducted.  VA has previously determined, in an August 2009 memorandum, that the information supplied by the Veteran was not sufficient to submit to the various records depositories in order to attempt to verify his reported stressors.  However, on independent review of the claims file, the Board notes that the Veteran has supplied specific dates for the reported stressor events, the name of the unit that he was assigned to when the alleged stressor events took place, and names and ranks of fellow unit members who were killed in action during the alleged stressor events.  

Notably after a general internet search using the information provided by the Veteran, the Board was able to verify that in September 1971 the four individuals attached to the HAL 3 Seawolves, and named in the Veteran's stressor letter, were in fact killed in action following a crash of a UH-1B helicopter.  Further, the Board notes that the Veteran's service personnel records show that he was attached to a helicopter squadron, Helatkltron 3, while serving in the Republic of Vietnam.  Therefore, the Board finds that the supplied information is more than sufficient to submit to the U.S. Army and Joint Services Records Research Center (JSRRC), and other available records depositories, in order to attempt to verify the reported events, and such development should be conducted on remand.  

Further, during the Veteran's appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Additionally, the Board notes that the Veteran's VA treatment records associated with the claims file show that he has a current diagnosis of PTSD.  In light of the Veteran's claimed stressor events and his diagnosis of PTSD, the Board finds that consideration must be given as to whether the Veteran warrants service connection for PTSD under 38 U.S.C.A. § 3.304(f)(3).  In this regard, the Board notes that the Veteran has not been afforded a VA examination to determine if his reported stressors are sufficient to support his current diagnosis of PTSD.  Hence, further development of medical evidence in this matter is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain from the Veteran clarification as to whether he wishes to have a hearing in relation to his claim on appeal.  If a hearing is requested, such a hearing should be scheduled. 

2. The RO or AMC should obtain from the Veteran (and from official sources, including record depositories the RO or AMC deems appropriate) information sufficient to arrange for verification of his alleged stressor events that are capable of verification (to specifically include any helicopter crashes involving the HAL 3 Seawolves that occurred in September 1971 in the Republic of Vietnam, as well as any HAL 3 Seawolves pilots and crewmembers that were killed in action in September 1971).

3. Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any currently present PTSD.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran has a diagnosis of PTSD that is consistent with the criteria outlined in the DSM-IV.  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is etiologically related to one or more in-service stressors reported by the Veteran.  The examiner must specifically state whether the claimed stressor(s), if not involving combat, is related to the Veteran's fear of hostile military activity or terrorist activity of the type contemplated by the recent revision to 38 C.F.R. § 3.304 (f)(3).  

The complete rationale for all opinions expressed must be provided.

4. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


